Name: Commission Regulation (EC) No 922/1999 of 30 April 1999 amending Regulation (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices
 Type: Regulation
 Subject Matter: prices;  Europe;  plant product
 Date Published: nan

 Avis juridique important|31999R0922Commission Regulation (EC) No 922/1999 of 30 April 1999 amending Regulation (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices Official Journal L 114 , 01/05/1999 P. 0047 - 0047COMMISSION REGULATION (EC) No 922/1999of 30 April 1999amending Regulation (EC) No 2479/96 laying down detailed rules for the application of the minimum import price system for certain soft fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import pricesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations(1), and in particular Article 5 thereof,Whereas the Annexes to Annexes Ia and Ib, IIb and IIIa to Regulation (EC) No 1926/96 indicate that the minimum import prices are fixed for each marketing year; whereas Annex II to Commission Regulation (EC) No 2479/96(2), as last amended by Regulation (EC) No 844/98(3), fixes these prices for the 1998/1999 marketing year; whereas the minimum import prices for the 1999/2000 marketing year should accordingly be fixed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 2479/96 is replaced by: "Article 2For the 1999/2000 marketing year, the minimum import prices shall be as set out in Annex II to this Regulation."Article 2This Regulation shall enter into force on 1 May 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 254, 8.10.1996, p. 1.(2) OJ L 335, 24.12.1996, p. 25.(3) OJ L 120, 23.4.1998, p. 11.